DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Based upon the amended claim language, previous claim rejections under 35 U.S.C. 112(b) have been withdrawn.
Based upon the amended claim language, previous claim rejections under 35 U.S.C. 103 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 19 and 35, the language as written renders the claims objectionable, because it is unclear whether the claims are dependent or independent. If the claims are dependent claims, then each fails to further limit the parent claim, if the claim is independent, then the reference to "Claim 1” renders it improper since the scope cannot be ascertained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 16, 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 2017/0007085 A1) in view of Saur et al. (US 2020/0281425 A1).
Regarding Claim 1, Tahara discloses a backpack dust extractor comprising: a main body (11); a dust-collecting mechanism (23) housed in the main body (11); a dust-collecting hose (42) having a first end connected to the main body (11) . . .; a belt or harness (60) attached to the main body (11) and being configured to carry the main body (11) on a user's (U) back; and a remote housing (50) movable relative to the main body (11) and connected to the main body (11) by an electrical cable (51), wherein: the remote housing (50) has manually operable operation switches (561/562) configured to start and stop the dust-collecting mechanism (23) and disposed on a surface of the remote housing (50), 
Tahara does not disclose wherein the dust-collection hose (42) includes a second end that is attachable to a power tool; and wherein the remote housing (50) includes a wireless communication unit including a wireless adapter, the wireless communication unit being configured to transmit wired commands for starting and stopping the dust-collecting mechanism in response to a receipt of wireless signals indicative of the starting and stopping of the power tool.
However, Saur teaches a dust extractor (10) comprising of a main body (12); a dust-collecting hose (36) having a first end connected to the main body (12; see Paragraph 0059, Lines 1-3) and a second end (35) that is attachable to a power tool (100; see Paragraph 0059, Lines 7-9); a remote housing (70) moveable relative to the main body (12) and connected to the main body (12) by an electrical cable (130; comprising of a communication line 131 and an energy supply line 132; see Figs. 2-4 and Paragraph 0060, Lines 7-8), wherein” the remote housing (70) has manually operable operation switches (171/172; see Fig. 3) configured to start and stop the dust collecting mechanism (10, see Fig. 3; Paragraphs 0017, Lines 1-2; Paragraph 0066, Lines 31-37; and Paragraph 0019, stating that “operating states can be for example ‘switched on’, ‘switched off’, ‘automatic operating mode’, or ‘autostart’”) and disposed on a surface of the remote housing (70; see Paragraph 0066, Lines 39-42); and wherein the remote housing (70) includes a wireless communication unit (73) including a wireless adapter (under a broadest reasonable interpretation “ a wireless adapter” is being construed broadly to include “built-in” wireless communications as disclosed in Paragraph 0021 of the instant application), the wireless communication unit (73) being configured to transmit wired commands for starting and stopping the dust-collecting mechanism (10) in response to a receipt of wireless signals indicative of the starting and stopping of the power tool (100, see Paragraph 0064-0067, and 0069).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara to further comprise of wherein the dust-collection hose (42) includes a second end that is attachable to a power tool; and wherein the remote housing (50) includes a wireless communication unit including a wireless adapter, the wireless communication unit being configured to transmit wired commands for starting and stopping the dust-collecting mechanism in response to a receipt of wireless signals indicative of the starting and stopping of the power tool, as taught by Saur, for the purpose of extracting dust from a power tool and efficiently controlling the dust-collecting mechanism in either an auto-start are manual operation mode, for safety and ease of operation, requiring only routine experimentation, without any new or unexpected results.
Regarding Claim 9, Tahara, as modified, discloses the backpack dust extractor according to Claim 1, wherein the remote housing (Tahara, 50) has a rectangular-box shape and comprises, the operation switches (Tahara, 561/562/563) are located at a front of the remote housing (Tahara, 50); see Tahara, Fig.’s 1 & 17, and Paragraph 0086.
Tahara, as modified, does not explicitly disclose wherein: the adapter is disposed at a side part of the remoting housing; however, it has previously been held that shifting the location of components, which does not modify the operation of the device, is considered to be an obvious matter of design choice, and does not establish patentability over the prior art, absent a new and unexpected result. See MPEP 2144.04.VI.C.
In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein: the adapter is disposed at a side part of the remoting housing, as an obvious matter of design choice, to save costs or ease of manufacturing or for the purpose of providing an ergonomically favorable arrangement without interfering with the operation switches, that does not produce any new and unexpected results.  
Regarding Claim 16, Tahara, as modified, discloses the backpack dust extractor according to Claim 1 wherein the wireless adapter (Saur, 73) is configured to wirelessly communicate with another power tool (such as an angle grinder or random orbital sander in addition to the circular saw depicted in Saur, Fig. 3). See Saur, Fig. 3 and Paragraph 0013.
Regarding Claim 19, Tahara, as modified, discloses the backpack dust extractor according to claim 1, wherein the second end of the dust-collection hose (Saur, 36) is attached to the power tool (Saur, 100, See Paragraph 0059, stating that “The suction hose 36 is connectable to the machine tool 100, in particular the handheld machine tool, in a releasable manner.”)  so that a suction opening (Saur, 35) is proximal to the tool accessory (Saur, 100). Including a power tool system comprising: a power tool (Saur, 100) having a tool accessory configured to generate dust, chips or other debris by contacting a workpiece during operation of the power tool (Saur, 100); wherein the system comprises of a tool wireless-communication device (Saur, 71/76) configured to wirelessly transmit signals (Saur, 120) indicating that operation of the power tool (Saur, 100) has started and stopped (see Saur, Paragraph 0064); and the wireless communication unit (Suar, 73) is paired with the tool wireless-communication device (Saur, 71/76) to receive the wirelessly-transmitted signals (Saur, 120). See Saur, Paragraph 0064, and Fig. 3. 
Regarding Claim 20, Tahara, as modified, discloses the backpack dust extractor according to Claim 19, wherein the power tool (Saur, 100) is selected from the group consisting of a drill, a saw, a grinder, a sander and a planer.
Regarding Claim 21, Tahara, as modified, meets the limitations of Claim 21, as best understood, as applied above to Claim 9.  
Regarding Claim 24, Tahara, as modified, discloses the backpack dust extractor according to Claim 1, further comprising at least one battery pack (Tahara, 90) mounted on the main body (Tahara, 11) and supplying power to the dust-collecting mechanism. See Tahara, Paragraph 0054.
Claims 10, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara in view of Saur et al., in further view of Jones et al. (US 2004/0177467 A1).
Regarding Claim 10, Tahara, as modified, discloses the backpack dust extractor according to Claim 9, wherein: the remote housing (Tahara, 50) is configured to be held on one's palm; and a curved corner shaped to receive a pinky finger is formed in the side part of the remote housing (Tahara, 50). 
    PNG
    media_image1.png
    293
    428
    media_image1.png
    Greyscale

Tahara, as modified, may not explicitly disclose a mode changing switch.
However, Jones teaches an automated electronic vacuum system comprising of a mode change switch (104). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara to further comprise of a mode changing switch, as taught by Jones, for the purpose of allowing a user to conveniently and efficiently set the operation mode of the dust-collection system to either be in manual mode or auto mode.   
Tahara as modified does not explicitly disclose that the mode changing switch is located on the housing of the remote.  However, it has previously been held that shifting the location of components, which does not modify the operation of the device, is considered to be an obvious matter of design choice, and does not establish patentability over the prior art, absent a new and unexpected result. See MPEP 2144.04.VI.C.  It would have been obvious to locate the mode changing switch on the housing of the remote as a matter or routine design choice, for convenience to the end user, without any new or unexpected results. 
Regarding Claim 37, Tahara, as modified, discloses the backpack dust extractor according to Claim 10, wherein: the mode-changing switch (Jones, 104) is shiftable between a first position to select a wireless mode and a second position to select a manual mode, when the mode-changing switch is in the first position, the starting and stopping of the dust-collecting mechanism is controlled by the wireless signals indicative of the starting and stopping of the power tool; and when the mode-changing switch is in the second position, the starting and stopping of the dust-collecting mechanism is controlled by pressing the operation switches of the remote housing. See Jones, Figs. 1 and 3.
Regarding Claim 38, Tahara, as modified, meets the limitations of Claim 34, as best understood, as applied above to Claims 9 and 37.  
Claims 25, and 33-36 and are rejected under 35 U.S.C. 103 as being unpatentable over Tahara in view of Saur et al., in further view of Tanaka et al. (US 2018/0126537 A1).
Regarding Claim 25, Tahara, as modified, discloses the backpack dust extractor according to Claim 1, wherein the wireless adapter (Saur, 73 Bluetooth interface, see Paragraph 007) is a Bluetooth adapter.
Tahara, as modified, does not explicitly disclose how the wireless adapter (Saur, 73) is mounted to the remote housing (Tahara, 50).
However, Tanaka teaches a communication adapter (60) that is inserted in a slot (13) formed in a side part of a tool (1). See Tanaka, Figs. 1 and 4-18.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein the wireless adapter (Saur, 73)  is inserted in a slot formed in the side part of the remote housing (Tahara, 50), as taught by Tanaka, as a matter of design choice for the purpose of ease of manufacturing and allowing a user to easily access, change, or replace the wireless adapter. It is additionally noted that making part separable, absent any new or unexpected results, does not establish patentability.  See MPEP 2144.04.V.C.
Regarding Claim 33, Tahara, as modified, discloses the backpack dust extractor according to Claim 1.
Tahara, as modified, does not disclose wherein: the wireless adapter (Saur, 73) includes a setup button, and the wireless adapter is configured such that pressing the setup button causes the wireless adapter to attempt to pair with a wireless device.
However, Tanaka teaches a wireless adapter (60) includes a setup button (77a), and the wireless adapter (60) is configured such that pressing the setup button causes the wireless adapter (60) to attempt to pair with a wireless device (150). See Tanaka, Paragraph 0093.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein the wireless adapter (Saur, 73) includes a setup button, and the wireless adapter (Saur, 73) is configured such that pressing the setup button causes the wireless adapter (Saur, 73) to attempt to pair with a wireless device, as taught by Tanaka, as a simple substitution of parts to allow a user to manually establish a connection between the wireless adapter and a wireless device, requiring only routine experimentation without any new or unexpected results.
Regarding Claim 34, Tahara, as modified, meets the limitations of Claim 34, as best understood, as applied above to Claims 9 and 33.  
Regarding Claim 35, Tahara, as modified, meets the limitations of Claim 35, as best understood, as applied above to Claims 19 and 33.  
Regarding Claim 36, Tahara, as modified, meets the limitations of Claim 36, as best understood, as applied above to Claims 9, 19, 33 and 35.  
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because, based upon the amended claim language, the new ground of rejection does not rely on the portions of the prior art references (Caspar) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723